Citation Nr: 0701334	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  06-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to VA death pension benefits for a minor child.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant in this case is the mother of a minor child, 
JRP.  The father was an individual who had 6 months and 20 
days of active duty for training (ACDUTRA) with the Air 
National Guard from July 1995 to February 1996.  JRP was born 
in June 1999.  The former service member and the appellant 
were never married.  The former service member acknowledged 
paternity of JRP in a Minnesota District Court in August 
2002.  In April 2003, the former service member died from 
causes entirely unrelated to his period of service.  The 
appellant claims entitlement to VA death pension benefits on 
behalf of the former service member's minor child.  The case 
is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The former service member here in question did not serve 
on active duty; during his lifetime, service connection was 
never established for any disability due to disease or injury 
incurred in or aggravated by a period of ACDUTRA; neither was 
service connection established for a disability due to injury 
incurred in or aggravated by any period of inactive duty 
training, or due to acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during such training.




CONCLUSION OF LAW

The criteria for payment of VA death pension benefits to a 
minor child have not been met.  38 U.S.C.A. §§ 101, 1542 
(West 2002); 38 C.F.R. §§ 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1542, death pension is payable to the 
child of a deceased "veteran."  To establish status as a 
"veteran," the evidence must demonstrate that the former 
service member served (1) on active duty, (2) on a period of 
ACDUTRA during which he was disabled or died from a disease 
or injury incurred or aggravated in line of duty, or (3) on a 
period of inactive duty training during which he was disabled 
or died (a) from an injury incurred or aggravated in line of 
duty or (b) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during such training.  
38 U.S.C.A. §§ 101(2), (24) (West 2002).

The term "inactive duty training" is defined as duty (other 
than full-time duty) performed by a member of the National 
Guard of any State under 38 U.S.C.A. §§ 316, 502, 503, 504, 
or 505, or the prior corresponding provisions of law.   
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d)(4) 
(2006).  "Active duty for training" is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes, or full-time duty performed by members of 
the National Guard of any State under 38 U.S.C.A. §§ 316, 
502, 503, 504, or 505, or the prior corresponding provisions 
of law.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c) (2006).

In the present case, the Board finds that the former service 
member at issue, JRP's biological father, does not qualify as 
a deceased "veteran."  His service records show that he was 
in the Air National Guard, and that he did not serve on 
active duty.  He did serve on ACDUTRA.  However, during his 
lifetime, service connection was never established for any 
disability due to disease or injury incurred in or aggravated 
by that period of ACDUTRA.  Neither was service connection 
established for a disability due to injury incurred in or 
aggravated by any period of inactive duty training, or to 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during such training.  Accordingly, 
he does not qualify as a "veteran," as the law defines that 
term.  As result, death pension cannot be paid to his minor 
child.

The Board acknowledges that the RO denied the appellant's 
claim on grounds of excessive income.  The Board has 
considered whether the appellant could be prejudiced by the 
Board's decision to deny the claim on a different basis, see, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993), and has 
concluded that there is no risk of prejudice.  As outlined 
above, the evidence clearly establishes that the former 
service member here in question never established status as a 
"veteran" during his lifetime.  Consequently, there is no 
basis for an award of death pension.  The law prohibits it.  
To the extent that the RO considered the "downstream" 
question of income, it afforded the appellant more process 
than was necessitated by governing law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.



	                        
____________________________________________
	DAVID BRENNINGMEYER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


